 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 1 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION

IN RE: § CASE NO. 18-34658
§

HOUTEX BUILDERS, LLC, § Chapter 11
§

DEBTOR §
§ Jointly Administered
§

HOUTEX BUILDERS, LLC, 2203 §

LOOSCAN, LLC, AND §

415 SHADYWOOD, LLC, § Adversary No. 20-03237
§

Plaintiffs, §

§

v. § JURY TRIAL REQUESTED
§

HL BUILDERS, LLC f/k/a/ §

CD HOMES, LLC AND §

ANNA WILLIAMS, §
§

Defendants §

SUBJECT TO ITS MOTION TO WITHRAW
THE REFERENCE AND ITS MOTION TO ABSTAIN,
CD HOMES, LLC’S AMENDED ANSWER TO ADVERSARY COMPLAINT
TO THE HONORABLE JEFFREY NORMAN, U.S. BANKRUPTCY JUDGE:

Subject to its motion to withdraw the reference and to abstain [Dkt. 11] Defendant HL
Builders, LLC f/k/a CD Homes, LLC (“Defendant”), files this amended answer to the Adversary
Complaint filed by HouTex Builders, LLC, 2203 Looscan Lane, LLC, and 415 Shadywood, LLC
(“Debtors” or “Plaintiffs’”’).

AMENDED ANSWER

1. Defendant admits that this is an adversary proceeding as alleged in paragraph 1 of

the Complaint. Defendant denies the remaining allegations contained in paragraph 1 of the
1
 

 

 

 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 2 of 16

Complaint.

2. Defendant admits that these bankruptcy cases are jointly administered as alleged in
paragraph 2 of the Complaint.

3, Defendant denies the allegations contained in paragraph 3 of the Complaint.

4. Defendant denies the allegations contained in paragraph 4 of the Complaint.

5. Regarding paragraph 4 of the Complaint with respect to Federal Rule of Bankruptcy
Procedure 7008, Defendant does not consent to the entry of a final order or judgment by the
Bankruptcy Court in this matter.

6. Defendant denies the allegations contained in paragraph 6 of the Complaint. For
further answer, Defendant does not consent to the entry of a final order or judgment by the

Bankruptcy Court in this matter.

7. Defendant denies the allegations contained in paragraph 7 of the Complaint.
8. Defendant admits the allegations contained in paragraph 8 of the Complaint.
9. Defendant admits the allegations contained in paragraph 9 of the Complaint.

10. Defendant admits the allegations contained in paragraph 10 of the Complaint.

11. Defendant admits the allegations contained in paragraph 11 of the Complaint.

12. Defendant admits the allegations contained in paragraph 12 of the Complaint.

13. Defendant denies the allegations contained in the first sentence of paragraph 13 of
the Complaint. For further answer, Defendant responds that each individual debtor was in the
business of investing, contracting for services and ultimately dividing profits with Defendant.
Defendant is without sufficient information to admit or deny the remaining allegations contained

in paragraph 13 of the Complaint; therefore, for pleading purposes, they are denied.
 

 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 3 of 16

14. Defendant admits that it is a home construction company, that Anna Williams is
the owner of CD Homes, LLC and that William’s husband, Robert Parker, is a consultant for CD
Homes as alleged in paragraph 14 of the Complaint. Defendant denies the remaining allegations
contained in paragraph 14 of the Complaint.

15. Defendant denies the allegations contained in paragraph 15 of the Complaint as
worded. For further answer, Defendant responds that Charles Foster through numerous entities
began doing business with CD Homes and that Robert Parker, a consultant for CD Homes, was
the representative of CD Homes with whom Foster dealt.

16. Defendant admits the allegations contained in paragraph 16 of the Complaint.

17. Defendant admits that the allegations contained in paragraph 17 of the Complaint
reflect the original intention and agreement of the parties with respect to the construction and
financing of the projects. However, by action and agreement of the parties, the precepts of these
two agreements were modified. Asa result of the parties’ agreed modifications, Defendant denies
the allegations contained in paragraph 17 of the Complaint.

18. Defendant admits that the allegations contained in paragraph 18 of the Complaint
reflect the original intention and agreement of the parties with respect to the initial acquisition and
equity for the projects. However, by action and agreement of the parties, the precepts of these
two agreements were modified. Asa result of the parties’ agreed modifications, Defendant denies
the allegations contained in paragraph 18 of the Complaint.

19. Defendant admits that the allegations contained in paragraph 19 of the Complaint

reflect the original intention and agreement of the parties with respect to the initial obligation of
3
 

 

Case 20-03237 Document17 Filed in TXSB on 08/19/20 Page 4 of 16

CD Homes to provide any funds in excess of the construction and equity loan for each project.
However, by action and agreement of the parties, the precepts of these two agreements were
modified. As a result of the parties’ agreed modifications, Defendant denies the allegations
contained in paragraph 19 of the Complaint.

20. Defendant admits that the allegations contained in paragraph 20 of the Complaint
reflect the original intention and agreement of the parties with respect to the distribution of net
proceeds at closing after each project is sold. However, by action and agreement of the parties,
the precepts of these two agreements were modified. As a result of the parties’ agreed
modifications, Defendant denies the allegations contained in paragraph 20 of the Complaint.

21. Defendant admits that the allegations contained in paragraph 21 of the Complaint
reflect the original intention and agreement of the parties with respect to the initial obligation of
CD Homes to provide any funds in excess of the construction and equity loan for each project and
a $50,000 payment to the respective Debtor upon the sale of each project. However, by action
and agreement of the parties, the precepts of these two agreements were modified. As a result of
the parties’ agreed modifications, Defendant denies the allegations contained in paragraph 21 of
the Complaint.

22. Defendant denies the allegations contained in paragraph 22 of the Complaint.

23. Defendant denies the allegations contained in paragraph 23 of the Complaint as
worded. For further answer, Defendant responds that each Investor Agreement provided a
construction commencement date and further provided that contractor would substantially
complete the work on or before twelve months from such date, “with allowance for delays due to
circumstances beyond its control including strikes, casualty, weather or materials unavailability.”

In late 2014 and into 2015, the price of oil collapsed and Charles Foster became increasingly
4
 

 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 5 of 16

involved in the project activities. At Foster’s insistence, commencement of construction on the
projects was delayed beyond the twelve month construction period while Foster awaited a market
recovery. The resulting construction delay caused substantial additional carrying costs to the
projects including property taxes, insurance, and accrued interest. Damages arising from the
construction delays and poor decisions and erroneous instructions given by Foster proximately
resulted from Foster’s mandate that CD Homes delay the start of construction until his express
authorization. The proofs of claim filed by CD Homes in Debtors’ chapter 11 proceeding include
damages arising from the construction delay of the projects at Foster’s demand. As the party
responsible for construction delay, Foster and his respective Debtor entities are responsible for any
costs associated with such delay.

24. Defendant admits the allegations contained in paragraph 24 of the Complaint.

25. Defendant denies the allegations contained in the first sentence of paragraph 25 of
the Complaint. Defendant admits that CD Homes commenced new construction on Looscan with
the approval of Charles Foster. Defendant is without sufficient information to either admit or
deny the remaining allegations contained in Paragraph 25 of the Complaint. Therefore, for
pleading purposes, those allegations are denied.

26. Defendant denies the allegations contained in paragraph 26 of the Complaint.

27. Defendant denies the allegations contained in paragraph 27 of the Complaint.

28. Defendant admits the allegations contained in paragraph 28 of the Complaint.

For further answer, Defendant responds that the third party loans obtained by Defendant were at
the specific request and with the consent of Charles Foster and the respective Plaintiffs.

29. Defendant admits the allegations contained in Paragraph 29 of the Complaint that

Houtex entered into loans with Spirit of Texas Bank, Spirit of Texas line of credit, Great Southwest
5
 

 

Case 20-03237 Document17 Filed in TXSB on 08/19/20 Page 6 of 16

Financial Corp. and that Debtors obtained financing from Pensco Trust, Jim Nored and Hmaidan
& Hmaidan. For further answer, Defendant responds that the third party loans obtained by
Defendant were at the specific request and with the consent of Charles Foster and the respective
Plaintiffs. For further answer, Defendant responds that Charles Foster failed to meet his
contractual obligations to guarantee the equity loans for each project. Defendant is without
sufficient information to either admit or deny the remaining allegations contained in Paragraph 29
of the Complaint. Therefore, for pleading purposes, those allegations are denied.

30. Defendant denies the allegations contained in the second sentence of Paragraph 30
of the Complaint. For further answer, Defendant responds that by action and agreement of the
parties, the precepts of the parties’ original agreements were modified, Charles Foster removed
CD Homes’ authority to take draws from the construction loans, and Foster assumed complete
control over all activities pertaining to the projects. Defendant is without sufficient information
to either admit or deny the remaining allegations contained in Paragraph 30 of the Complaint.
Therefore, for pleading purposes, those allegations are denied.

31. Defendant admits that the allegations contained in paragraph 31 of the Complaint
reflect the original intention and agreement of the parties with respect to the distribution of net
proceeds of each project at closing and the obligation of CD Homes to provide funds necessary to
make up for cash shortfall at closing. However, by action and agreement of the parties, the
precepts of the agreements were modified. As a result of the parties’ agreed modifications,
Defendant denies the allegations contained in paragraph 31 of the Complaint.

32. Defendant admits the allegations contained in paragraph 32 of the Complaint that
the Looscan Project closed on or around January 4, 2019 and that the amount funded at closing

did not produce enough net proceeds to pay the amounts as set forth in paragraph 8 of the Investor
6
 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 7 of 16

Agreement as originally intended and agreed upon by the parties. However, by action and
agreement of the parties, the precepts of the Investor Agreement were modified. Asa result of
the parties’ agreed modifications, Defendant denies the allegations contained in paragraph 32 of
the Complaint. For further answer, Defendant responds that neither Foster nor Looscan made any
written demand for payment by CD Homes prior to the instant Complaint.

33. Defendant admits the allegations contained in paragraph 33 of the Complaint that
the Shadywood Project closed on or around January 14,2019 and that the amount funded at closing
did not produce enough net proceeds to pay the amounts as set forth in paragraph 8 of the Investor
Agreement as originally intended and agreed upon by the parties. However, by action and
agreement of the parties, the precepts of the Investor Agreement were modified. Asa result of
the parties’ agreed modifications, Defendant denies the allegations contained in paragraph 33 of
the Complaint. For further answer, Defendant responds that neither Foster nor Shadywood made
any written demand for payment by CD Homes prior to the instant Complaint.

34. Defendant admits the allegations contained in paragraph 34 of the Complaint that
the Thornblade Project closed on or around December 11, 2018 and that the amount funded at
closing did not produce enough net proceeds to pay the amounts as set forth in paragraph 8 of the
Investor Agreement as originally intended and agreed upon by the parties. However, by action
and agreement of the parties, the precepts of the Investor Agreement were modified. Asa result
of the parties’ agreed modifications, Defendant denies the allegations contained in paragraph 34
of the Complaint. For further answer, Defendant responds that neither Foster nor HouTex made
any written demand for payment by CD Homes prior to the instant Complaint.

35. Defendant admits the allegations contained in paragraph 35 of the Complaint that

the Lynbrook Project closed on or around December 5, 2019 and that the amount funded at closing
7
 

 

 

 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 8 of 16

did not produce enough net proceeds to pay the amounts as set forth in paragraph 8 of the Investor
Agreement as originally intended and agreed upon by the parties. However, by action and
agreement of the parties, the precepts of the Investor Agreement were modified. As a result of
the parties’ agreed modifications, Defendant denies the allegations contained in paragraph 35 of
the Complaint. For further answer, Defendant responds that neither Foster nor HouTex made any
written demand for payment by CD Homes prior to the instant Complaint.

36. Defendant admits the allegation contained in paragraph 36 of the Complaint that
Anna Williams owns 100% of the member interests in CD Homes. Defendant denies the
remaining allegations contained in paragraph 36 of the Complaint.

37. Defendant admits the allegations contained in paragraph 37 of the Complaint. For
further answer, Defendant responds that the non-dischargeable default judgment entered against
Robert F. Parker resulted from Parker’s inability to retain counsel to appear and defend against the
allegations asserted by Finger Interests Number One, Ltd.

38. Defendant denies the allegations contained in paragraph 38 of the Complaint. For
further response, Defendant answers that with respect to the litigation under Cause Number 2015-
43968 initiated by NMRO Holdings, LLC against CD Homes and Anna Williams in the 157"
Judicial District Court of Harris County, and the appeal thereof, both courts made findings
favorable to Anna Williams and contrary to the Plaintiffs’ allegations contained in paragraph 38
of the Complaint.

39. Defendant denies the allegations contained in paragraph 39 of the Complaint that
CD Homes was obligated to pay for all construction costs that exceed the equity and construction
loan for each project and that rather than meetings its obligations, CD Homes made member

distributions to Anna Williams. Defendant admits that CD Homes made various member
8
 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 9 of 16

distributions to Anna Williams. Defendant is without sufficient information to either admit or deny
the remaining allegations contained in Paragraph 39 of the Complaint. Therefore, for pleading
purposes, those allegations are denied.

40. Defendant admits the allegation contained in paragraph 40 of the Complaint that
CD Homes made various member distributions to Anna Williams during the time period between
July 2016 and February 2018. Defendant is without sufficient information to either admit or deny
the remaining allegations contained in Paragraph 40 of the Complaint. Therefore, for pleading
purposes, those allegations are denied.

41. Paragraph 41 of the Complaint does not contain any allegations of fact; therefore,
no response is required. To the extent that any factual allegations are contained in Paragraph 41
of the Complaint, Defendant denies same.

42. Defendant denies the allegation contained in paragraph 42 of the Complaint as
written. For further answer, Defendant responds that the Investor Agreements for Lynbrook and
Thornblade, as modified by the action and agreement of the parties, are valid and binding contracts
between Plaintiff HouTex and Defendant CD Homes.

43. Defendant denies the allegations contained in paragraph 43 of the Complaint.

44. Defendant admits that the allegations contained in paragraph 44 of the Complaint
reflect the original intention and agreement of the parties with respect to the initial obligation of
CD Homes under the Investor Agreement to provide any funds in excess of the construction and
equity loan for the Thornblade and Lynbrook projects at closing. However, by action and
agreement of the parties, the precepts of these two agreements were modified. Asa result of the
parties’ agreed modifications, Defendant denies the allegations contained in paragraph 44 of the

Complaint. For further answer, Defendant responds that neither Foster nor HouTex made any
9
 

Case 20-03237 Document17 Filed in TXSB on 08/19/20 Page 10 of 16

written demand for payment by CD Homes prior to the instant Complaint.

45. Defendant admits the allegations contained in paragraph 45 of the Complaint that
when the Thornblade Project closed, the amount funded at closing did not produce enough net
proceeds to pay the amounts as set forth in paragraph 8 of the Investor Agreement as originally
intended and agreed upon by the parties. However, by action and agreement of the parties, the
precepts of the Investor Agreement were modified. As a result of the parties’ agreed
modifications, Defendant denies the allegations contained in paragraph 45 of the Complaint. For
further answer, Defendant responds that neither Foster nor HouTex made any written demand for
payment by CD Homes prior to the instant Complaint.

46. Defendant admits the allegations contained in paragraph 46 of the Complaint that
when the Lynbrook Project closed, the amount funded at closing did not produce enough net
proceeds to pay the amounts as set forth in paragraph 8 of the Investor Agreement as originally
intended and agreed upon by the parties. However, by action and agreement of the parties, the
precepts of the Investor Agreement were modified. As a result of the parties’ agreed
modifications, Defendant denies the allegations contained in paragraph 46 of the Complaint. For
further answer, Defendant responds that neither Foster nor HouTex made any written demand for
payment by CD Homes prior to the instant Complaint.

47. Defendant denies the allegations contained in paragraph 47 of the Complaint.

48. Defendant denies the allegations contained in paragraph 48 of the Complaint.

49. Paragraph 49 of the Complaint does not contain any allegations of fact; therefore,
no response is required. To the extent that any factual allegations are contained in Paragraph 49
of the Complaint, Defendant denies same.

50. Paragraph 50 of the Complaint does not contain any allegations of fact; therefore,
10
 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 11 of 16

no response is required. To the extent that any factual allegations are contained in Paragraph 50
of the Complaint, Defendant denies same.

51. Defendant denies the allegation contained in paragraph 51 of the Complaint as
written. For further answer, Defendant responds that the Looscan Investor Agreement, as
modified by the action and agreement of the parties, is a valid and binding contract between
Plaintiff Looscan and Defendant CD Homes.

52. Defendant denies the allegation contained in paragraph 52 of the Complaint.

53. Defendant admits that the allegations contained in paragraph 53 of the Complaint
reflect the original intention and agreement of the parties with respect to the initial obligation of
CD Homes under the Investor Agreement to provide any funds in excess of the construction and
equity loan for the Looscan project at closing. However, by action and agreement of the parties,
the precepts of this agreement were modified. As a result of the parties’ agreed modifications,
Defendant denies the allegations contained in paragraph 53 of the Complaint. For further answer,
Defendant responds that neither Foster nor Looscan made any written demand for payment by CD
Homes prior to the instant Complaint.

54. Defendant admits the allegations contained in paragraph 54 of the Complaint that
when the Looscan Project closed, the amount funded at closing did not produce enough net
proceeds to pay the amounts as set forth in paragraph 8 of the Investor Agreement as originally
intended and agreed upon by the parties. However, by action and agreement of the parties, the
precepts of the Investor Agreement were modified. As a result of the parties’ agreed
modifications, Defendant denies the allegations contained in paragraph 54 of the Complaint. For
further answer, Defendant responds that neither Foster nor Looscan made any written demand for

payment by CD Homes prior to the instant Complaint.
11
 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 12 of 16

55. Defendant denies the allegations contained in paragraph 55 of the Complaint.

56. Defendant denies the allegations contained in paragraph 56 of the Complaint.

57. Paragraph 57 of the Complaint does not contain any allegations of fact; therefore,
no response is required. To the extent that any factual allegations are contained in Paragraph 57
of the Complaint, Defendant denies same.

58. Paragraph 58 of the Complaint does not contain any allegations of fact, therefore,
no response is required. To the extent that any factual allegations are contained in Paragraph 58
of the Complaint, Defendant denies same.

59. Defendant denies the allegation contained in paragraph 59 of the Complaint as
written. For further answer, Defendant responds that the Shadywood Investor Agreement, as
modified by the action and agreement of the parties, is a valid and binding contract between
Plaintiff Shadywood and Defendant CD Homes. For further answer, Defendant responds that
neither Foster nor Shadywood made any written demand for payment by CD Homes prior to the
instant Complaint.

60. Defendant denies the allegations contained in paragraph 60 of the Complaint.

61. Defendant admits that the allegations contained in paragraph 61 of the Complaint
reflect the original intention and agreement of the parties with respect to the initial obligation of
CD Homes under the Investor Agreement to provide any funds in excess of the construction and
equity loan for the Shadywood project at closing. However, by action and agreement of the
parties, the precepts of this agreement were modified. As a result of the parties’ agreed
modifications, Defendant denies the allegations contained in paragraph 61 of the Complaint. For
further answer, Defendant responds that neither Foster nor Shadywood made any written demand

for payment by CD Homes prior to the instant Complaint.
12
 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 13 of 16

62. Defendant admits the allegations contained in paragraph 62 of the Complaint that
when the Shadywood Project closed, the amount funded at closing did not produce enough net
proceeds to pay the amounts as set forth in paragraph 8 of the Investor Agreement as originally
intended and agreed upon by the parties. However, by action and agreement of the parties, the
precepts of the Investor Agreement were modified. As a result of the parties’ agreed
modifications, Defendant denies the allegations contained in paragraph 62 of the Complaint. For
further answer, Defendant responds that neither Foster nor Shadywood made any written demand
for payment by CD Homes prior to the instant Complaint.

63. Defendant denies the allegations contained in paragraph 63 of the Complaint.

64. Defendant denies the allegations contained in paragraph 64 of the Complaint.

65. Paragraph 65 of the Complaint does not contain any allegations of fact; therefore,
no response is required. To the extent that any factual allegations are contained in Paragraph 65
of the Complaint, Defendant denies same.

66. Paragraph 66 of the Complaint does not contain any allegations of fact, therefore,
no response is required. To the extent that any factual allegations are contained in Paragraph 66
of the Complaint, Defendant denies same.

67. Paragraph 67 of the Complaint does not contain any allegations of fact, therefore,
no response is required. To the extent that any factual allegations are contained in Paragraph 67
of the Complaint, Defendant denies same.

68. Paragraph 68 of the Complaint does not contain any allegations of fact; therefore,

no response is required. To the extent that any factual allegations are contained in Paragraph 68
13
 

 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 14 of 16

of the Complaint, Defendant denies same.

69. Paragraph 69 of the Complaint does not contain any allegations of fact; therefore,
no response is required, To the extent that any factual allegations are contained in Paragraph 69
of the Complaint, Defendant denies same.

70. Defendant admits that the allegations contained in paragraph 70 of the Complaint
reflect the original intention and agreement of the parties with respect to the initial obligation of
CD Homes under the Investor Agreement to provide any funds in excess of the construction and
equity loan for each project at closing. However, by action and agreement of the parties, the
precepts of this agreement were modified. As a result of the parties’ agreed modifications,
Defendant denies the allegations contained in paragraph 70 of the Complaint.

71. Defendant denies the allegations contained in paragraph 71 of the Complaint as
worded. For further answer, Defendant responds that the allegations contained in paragraph 71
of the Complaint are vague and do not reflect which project the allegations pertain to. As such,
Defendant is without sufficient information to either admit or deny the allegations contained in
Paragraph 71 of the Complaint. Therefore, for pleading purposes, those allegations are denied.

72. Defendant denies the allegations contained in paragraph 72 of the Complaint as
worded. For further answer, Defendant responds that Defendant responds that CD Homes
arranged Debtors’ loans with SOTB, GSFC, Pensco Trust, Jim D. Nored and Hmaidan & Hmaidan
at the specific request and with the consent of Charles Foster and each respective Plaintiff.

73. Defendant denies the allegations contained in paragraph 73 of the Complaint.

74. Defendant denies the allegations contained in paragraph 74 of the Complaint.

75. Defendant denies the allegations contained in paragraph 75 of the Complaint.

76. Defendant denies the allegations contained in paragraph 76 of the Complaint.
14
 

 

Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 15 of 16

AFFIRMATIVE DEFENSES

77, The Plaintiffs’ claims against Defendant fail because Plaintiffs waived the claims.

78. The Plaintiffs’ claims against Defendant fail because Plaintiffs ratified Defendant’s
conduct.

79, The Plaintiffs’ claims against Defendant are barred by estoppel.

80. The Plaintiffs’ claims against Defendant fail because the parties modified the
agreements upon which Plaintiffs base their claims.

81. Defendant further contends that any recovery by Plaintiffs must be offset by
the amount of damages arising from construction delay caused by Plaintiffs.

82. The Plaintiffs’ claims are barred by the applicable statute of limitations and repose,
and the statutory provisions extinguishing the causes of action.

83. The Plaintiffs’ claims regarding Defendant’s member distributions fail because the
challenged transfers were made in good faith and for reasonably equivalent value.

ATTORNEY’S FEES

84. Defendant seeks its attorney’s fees as are equitable and just. TEx. Bus.& CoM.
Cope SEC. 24.013.

Wherefore, Defendant prays that Plaintiffs take nothing on their claims and that Defendant

recover its costs of court and such other and further relief to which it may be entitled.

Respectfully submitted,

FUQUA & ASSOCIATES, PC

BY: /s/ Richard L. Fuqua
Richard L. Fuqua

15
Case 20-03237 Document 17 Filed in TXSB on 08/19/20 Page 16 of 16

State Bar No. 07552300

8558 Katy Freeway, Suite 119
Houston, TX 77024

(713) 960-0277 Telephone

(713) 960-1064 Facsimile
rlfuqua@fuqualegal.com

COUNSEL FOR HL BUILDERS, LLC
f/k/a CD Homes, LLC

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Amended Answer was
forwarded by ECF and/or regular United States mail, postage prepaid, on August 19, 2020 to the
parties listed below.

 

Charles M. Rubio

Brian Hogue

Diamond McCarthy LLP

Two Houston Center

909 Fannin, Suite 3700

Houston, TX 77010
crubio@diamondmecarthy.com
Brian. hogue@diamondmecarthy.com

 

 

John McFarland

Joyce + McFarland LLP
712 Main Street, Suite 1500
Houston, Texas 77002
imefarland@jmlawyers.com

/s/ Richard L, Fuqua
Richard L. Fuqua

16
